Dismiss; and Opinion Filed August 31, 2015.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00823-CV

                             THE CITY OF DALLAS, Appellant

                                                V.

                                 MARVA GEORGE, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-03991-C

                             MEMORANDUM OPINION
                           Before Justices Fillmore, Myers, and Evans
                                    Opinion by Justice Evans

       Stating it no longer wishes to proceed with the appeal because the trial court has entered

an agreed final order of dismissal, appellant has filed a motion to dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1). We grant the motion and dismiss the appeal. See id., 43.2(f).




                                                     /David W. Evans/
                                                     DAVID EVANS
                                                     JUSTICE
150823F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

THE CITY OF DALLAS, Appellant                      On Appeal from the County Court at Law
                                                   No. 3, Dallas County, Texas
No. 05-15-00823-CV        V.                       Trial Court Cause No. CC-14-03991-C.
                                                   Opinion delivered by Justice Evans. Justices
MARVA GEORGE, Appellee                             Fillmore and Myers participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Marva George recover her costs, if any, of this appeal from
appellant The City of Dallas.


Judgment entered this 31st day of August, 2015.




                                             –2–